DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 and the dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For instance, claim 2 recites the limitation "the side wall". However, prior to the said cited limitation of "the side wall" there is no antecedent limitation of "a side wall". As such, there is insufficient antecedent basis for this limitation (i.e. "the side wall") in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2019/0206849 A1 hereinafter referred to as “Jang”).
With respect to claim 1, Jang discloses, in Figs.3-19B, a double color micro LED display panel, comprising: a plurality of pixels, each of the pixels comprising: a substrate (51) (see Par.[0137] wherein support substrate 51 is disclosed); a first bonding layer (55) configured on the substrate (51); a first light emitting layer (33), configured on the first bonding layer (55) and emitting a first light; a second bonding layer (55) configured on the first light emitting layer (23); and a second light emitting layer (43), configured on the second bonding layer (57) and emitting a second light, the wavelength of the second light being different from that of the first light (see Par.[0140], [0159]-[0161] and [0182]-[0183] wherein green and blue lights respectively emitted by  LED stack 33 and  LED stack 43 which are respectively disposed over first bonding layer 53, second bonding layer 55 and third bonding layer 57); and a plurality of barrier components (63), respectively located between the pixels for blocking a light emitted from one of the pixels to the other of the pixels (see Par.[0140], [0169]-[0170] wherein plurality of light blocking material posts 63 between LEDs stacks structures is disclosed); wherein, the material of the second bonding layer (55) is a non-metallic material (see Par.[0163] and [0167] wherein second bonding layer 57 and first bonding layer 55 are formed of a transparent organic material or a transparent inorganic material. Examples of the organic material may include SU8, poly(methyl methacrylate) (PMMA), polyimide, Parylene, benzocyclobutene (BCB), or others, and examples of the inorganic material may include Al.sub.2O.sub.3, SiO.sub.2, SiN.sub.x, or others).
With respect to claim 2, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein each of the pixels comprises an insulation layer (65), the insulation layer (65) covers the side wall of the first bonding layer (55), the first light emitting layer (33), the second bonding layer (57), the second light emitting layer (43), and the surface of the substrate (51) (see Par.[0168] and [0174] wherein protective layers 61, 65, 67 of insulative material (i.e. silicon oxide or silicon nitride) is disclosed); a portion of the second light emitting layer (43) is exposed, and the insulation layer (65) extends to the position between the pixels (see Figs.5 and 6D, Par.[0139]-[0140] wherein an upper portion of LED 43 is exposed from insulation layer 65 through connections portion 71a, 77a).
With respect to claim 3, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein each of the pixels comprises a top conductive layer (77a) configured on the insulation layer (65) and electrically connected to the exposed portion of the second light emitting layer; the top conductive layer extends to the position between the pixels, and the barrier component is configured on the top conductive layer (see Figs.5 and 6D, Par.[0139]-[0140] wherein an upper portion of LED 43 is exposed from insulation layer 65 through connections portion 71a, 77a).
With respect to claim 4, Jang discloses, in Figs.3-19B, the double color micro LED display panel, further comprising a plurality of conductive pads (71a) respectively configured on the top conductive layer and located between the pixels, and the barrier component covering the conductive pad (see Figs.5 and 6D, Par.[0139]-[0140] wherein an upper portion of LED 43 is exposed from insulation layer 65 through connections portion 71a, 77a).
With respect to claim 5, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein the insulation layer (65) further covers the barrier component (63).
With respect to claim 6, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein each of the pixels comprises a top conductive layer (77a) configured on the insulation layer (65), the top conductive layer extends to the position between the pixels, and the top conductive layer is separated from the barrier component by the insulation layer (see Figs.5 and 6D, Par.[0139]-[0140] wherein an upper portion of LED 43 is exposed from insulation layer 65 through connections portion 71a, 77a).
With respect to claim 7, Jang discloses, in Figs.3-19B, the double color micro LED display panel, further comprising a plurality of conductive pads (71a) respectively configured on the top conductive layer between the pixels and located above the barrier component (see Figs.5 and 6D, Par.[0139]-[0140] wherein an upper portion of LED 43 is exposed from insulation layer 65 through connections portion 71a, 77a).
With respect to claim 8, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein the barrier (63) component has a reflective structure to reflect the first light emitted from the first light emitting layer to a certain direction (see Par.[0169] wherein light blocking material 63 may be formed of a reflective white material or a light absorptive black material; for example, the light blocking material 63 may be formed of white PSR or a black epoxy resin).
With respect to claim 9, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein the barrier component (63) has an optical isolation structure to baffle the first light emitted from the first light emitting layer (see Par.[0169] wherein light blocking material 63 may be formed of a reflective white material or a light absorptive black material; for example, the light blocking material 63 may be formed of white PSR or a black epoxy resin).
With respect to claim 10, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein the second bonding layer (57) is transparent, the first light emitted from the first light emitting layer propagates through the second bonding layer and the second light emitting layer (see Par.[0163] and [0167] wherein second bonding layer 57 and first bonding layer 55 are formed of a transparent organic material or a transparent inorganic material. Examples of the organic material may include SU8, poly(methyl methacrylate) (PMMA), polyimide, Parylene, benzocyclobutene (BCB), or others, and examples of the inorganic material may include Al.sub.2O.sub.3, SiO.sub.2, SiN.sub.x, or others).
With respect to claim 12, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein each of pixels comprises an anode pad and a cathode pad configured on the substrate, one side of the second light emitting layer is electrically connected to the anode pad of the substrate, and one side of the first light emitting layer is electrically connected to the cathode pad of the substrate (see Par.[0133]-[0134] wherein anodes and cathodes electrodes are disclosed).
With respect to claim 13, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein each of pixels further comprises a first connecting structure (49) connected with the upper part of the first light emitting layer and the substrate, and a second connecting structure (45) connected with the bottom part of the second light emitting layer (see Par.[0140]).
With respect to claim 14, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein each of the pixels comprises an anode pad and a cathode pad configured on the substrate, the first bonding layer and the second connecting structure are electrically connected to the anode pad, and the first connecting structure is electrically connected to the cathode pad.
With respect to claim 15, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein the second connecting structure connects to the barrier component, and the barrier component electrically connects to the anode pad of the substrate.
With respect to claim 16, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein each of the pixels comprises a first reflective layer configured between the first bonding layer and the first light emitting layer, and a second reflective layer configured between the second bonding layer and the second light emitting layer.
With respect to claim 17, Jang discloses, in Figs.3-19B, the double color micro LED display panel, wherein the first light and the second light are selected from two of red, blue, yellow, green , orange, cyan and purple lights.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ito et al. (US 2007/0029941 A1 hereinafter referred to as “Ito”).
With respect to claim 11, Jang discloses all the claimed limitation of claim 11 except for explicitly disclosing pixel driver.
Ito discloses, in Figs.1-6, the double color micro LED display panel, further comprising a plurality of pixel drivers (TFT) respectively configured on the substrate (SUB) of the pixels, the first light emitting layer (L(R)) and the second light emitting layer (L(G)) being electrically connected to the pixel driver (TFT), and the pixel driver driving the first light emitting layer and the second light emitting layer to emit the first light and the second light respectively (see Par.[0063]-[0066]).
Jang and Ito are analogous art because they are all directed to a light display device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Jang to include Ito because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the light display structure in Jang by including plurality control unit or power switching unit TFT to the plurality of pixels as taught by Ito in order to make it possible to perform switching between forward driving and inverse driving via the power switching unit so as to allow the first organic luminescence layer to selectively emit light, and if inverse driving is performed, to allow the second organic luminescence layer to selectively emit light; thereby, the luminescence of the plural colors, can be achieved via switching of the power switching unit for enhanced display luminescence.
Citation of Pertinent Prior Art
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818